                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________
                                        :
SHANISHA YOUNG and ATIBA                :
KENYATTA, Individually and on behalf of :
their daughter Z.K., a minor            :       CIVIL ACTION
                                        :
                       Plaintiffs,      :
           v.                           :       18-02803
                                        :
TEMPLE UNIVERSITY HOSPITAL, ET :
AL.                                     :
                                        :
                       Defendants.      :
______________________________________:


                                         ORDER

       AND NOW, this 3rd day of January, 2019, upon consideration of Plaintiffs’ Motion to

Remand (Doc. No. 9) and the Response by Defendants Temple University Hospital, Inc., Temple

University of the Commonwealth System of Higher Education, Temple University Health System,

Inc, and Erin Cavanaugh, M.D. (Doc. No. 10), and following a conference with the parties on

October 25, 2018, it is hereby ORDERED that the Motion is Remand is GRANTED and the case

is REMANDED to the Court of Common Pleas for Philadelphia County as set forth in the

accompanying Memorandum Opinion.



                                                 BY THE COURT:


                                                 /s/ Mitchell S. Goldberg
                                                 ___________________________________
                                                 MITCHELL S. GOLDBERG,           J.
